DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially all" in claim 26 is a relative term which renders the claim indefinite.  The term "substantially all" is not defined by the claim, the specification does not provide a standard for ascertaining the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5-8, 11, 12, 14, 15, 17-29, 32, and 33 is/are rejected under 35 U.S.C. 103 as obvious over Boger (US20120134891) as evidenced by Clowes (US20190009254).
Referring to claim 1, Boger teaches in page 11 table 4 a particulate filter comprised of at least one porous ceramic wall (porous ceramic honeycomb for use as filter material; [0001]), the wall comprising a microstructure comprising:

d50>16 μm (example B has 18, 3 has 19.3),
d90<37 μm (example B has 32.21, 3 has 31.7), and
surface porosity is within 10% of the bulk porosity at midpoint of the wall ([0037] teaches surface porosity being in a ratio greater than or equal to 0.7 to the total porosity which would include this limitation).
Boger does not explicitly teach that the surface porosity is within 10% an average mid web porosity of the middle 30% of the wall. Applicant points to paragraph [0051] of the specification that teaches the benefit of having a lower pressure drop.
Boger teaches in [0037] and [0053] that it can select a range of median pore sizes, narrow pore size distribution, and high ration of surface porosity to bulk porosity to enable an optimized utilization of the pore space inside the wall structure to allow for low resistance to flow across the filter.
It would have been obvious to one of ordinary skill in the art to have a desired surface porosity such as within 10% an average mid web porosity of the middle 30% of the wall as taught by Boger in order to create a low 
While Boger does not explicitly state the surface porosity is measured by x-ray tomography, this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
If Boger does not explicitly teach surface porosity as measured by x-ray tomography is within 10% of the bulk porosity at midpoint of the wall, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have the surface porosity be an optimal value such as within 10% of the bulk porosity at the midpoint of the wall as Boger teaches in [0037] the benefit of higher permeability and corresponding lower backpressure drop with a higher surface porosity. Absent a proper showing of criticality or unexpected results, the surface porosity is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide higher permeability and lower backpressure drop. MPEP 2144.05.
If Boger does not explicitly teach the use of xray tomography, Clowes teaches an analogous art and that suitable techniques for determining 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use xray tomography in Boger as taught by Clowes, as Clowes teaches that this is a known method for determining porosity.
Referring to claim 2, Boger teaches the average bulk porosity as measured by mercury porosimetry is between 60 and 70%, inclusive (example B has 65%, 3 has 60%).
Referring to claim 5, Boger teaches d50 is between 17-20 μm, inclusive (example B has 18, 3 has 19.3).
Referring to claim 6, Boger teaches d90<35 μm (example B has 32.21, 3 has 31.7).
Referring to claim 7, Boger does not explicitly teach d90<30 μm in example B or 3. Examples 1 and 2 teach d90 being <30 (19.3 and 19.4).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have d90<30 μm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 
Referring to claim 8, Boger teaches d90 is between 25-37 μm, inclusive (example B has 32.21, 3 has 31.7).
Referring to claim 11, Boger teaches the surface porosity as measured by x-ray tomography which is within 5% of the bulk porosity at midpoint of the wall (greater than 0.7 ratio; [0037]).
Referring to claim 12, Boger teaches the surface porosity as measured by x-ray tomography differs from the bulk porosity at midpoint of the wall by less than 10% (greater than 0.7 ratio; [0037]).
Referring to claim 14, Boger teaches the microstructure comprises d10>10 μm (Table 4 example B teaches 9.42).
Referring to claim 15, Boger teaches the microstructure comprises d10>11 μm (Table 4 example B teaches 9.42).
Referring to claim 17, Boger teaches the filter further comprises a washcoat material disposed at least partially within the wall (washcoat is generally present in the porous ceramic honeycomb article; [0045]).
Referring to claim 18, Boger does not explicitly teach the washcoat material is comprised of three-way catalyst TWC material, SCR material, or a combination thereof.

It would have been obvious to one of ordinary skill before the effective filing date of the invention to use an optimal washcoat such as TWC or SCR since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Referring to claim 19, the limitation “the washcoat-loaded filter has a CTE which is within 10% of the uncoated porous ceramic wall” is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Referring to claim 20, Boger teaches the washcoat material is present with a washcoat loading of >30 g/l ([0045] teaches loading ≥60g/l).
Referring to claim 21, Boger teaches the washcoat material is present with a washcoat loading of >50 g/l ([0045] teaches loading ≥60g/l).
Referring to claim 22, Boger teaches the washcoat material is present with a washcoat loading of >75 g/l ([0097 teaches washcoat loading of up to 120g/l).

Referring to claim 24, Boger teaches the washcoat material is present with a washcoat loading of between 50 and 120 g/l ([0045] teaches loading ≥60g/l).
Referring to claim 25, Boger teaches the washcoat material is present with a washcoat loading of between 75 and 120 g/l ([0097 teaches washcoat loading of up to 120g/l).
Referring to claim 26, Boger teaches substantially all of the washcoat material is disposed below the surface of the porous ceramic wall (washcoating can be applied to internal; [0084]).
Referring to claim 27, Boger teaches the porous ceramic wall has a (d50−d10)/d50<0.40 (example 3 from Table 4 teaches a value of 0.26).
Referring to claim 28, Boger teaches the porous ceramic wall has a (d90−d50)/d50<1.15 (Example B has one of 0.7894 and example 3 has 0.642 from Table 4).
Referring to claim 29, Boger teaches the porous ceramic wall has a wall thickness>40 μm ([0095] teaches wall thickness of 9mils).

Referring to claim 33, Boger teaches the filter comprises a honeycomb matrix of porous ceramic walls (porous ceramic honeycomb [0001]).
Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered but they are not persuasive.
Claim 26 was previously rejected but was not responded to.
Applicant argues for the new limitation of claim 1.
Examiner has rejected the limitation above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        10/04/2021